Title: To Alexander Hamilton from Samuel White, 6 August 1799
From: White, Samuel
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town Augt 6th 1799
          
          I have at last arrived with my company at the regimental rendezvous; and in consequence of the charges exhibited against me, must beg the favour of waiting on you in New York as soon as you will permit me to do so
          Your most obtd & very Hble Servt
          
            Saml White
          
          Genl. Hamilton—
        